
	

114 HR 1864 IH: To direct the Secretary of Defense to designate a single senior official of the Department of Defense to procure wideband satellite communications necessary to meet the requirements of the Department of Defense, and for other purposes.
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1864
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Bridenstine (for himself, Mr. Cooper, and Mr. Rogers of Alabama) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To direct the Secretary of Defense to designate a single senior official of the Department of
			 Defense to procure wideband satellite communications necessary to meet the
			 requirements of the Department of Defense, and for other purposes.
	
	
		1.Procurement of wideband satellite communications
 (a)Acquisition agentExcept as provided by subsection (b)(1), not later than September 30, 2016, the Secretary of Defense shall designate a single senior official of the Department of Defense to procure wideband satellite communications necessary to meet the requirements of the Department of Defense for such communications, including with respect to military and commercial satellite communications.
			(b)Exception
 (1)In generalNotwithstanding subsection (a), an official described in paragraph (2) may carry out the procurement of commercial wideband satellite communications if the official determines that such procurement is required to meet an urgent need.
 (2)Official describedAn official described in this paragraph is any of the following: (A)A Secretary of a military department.
 (B)The Under Secretary of Defense for Acquisition, Technology, and Logistics. (C)The Chief Information Officer of the Department of Defense.
 (D)A commander of a combatant command. (3)Annual reportsNot later than March 1, 2017, and each year thereafter through 2021, the Secretary of Defense shall submit to the congressional defense committees (as defined in section 101(a)(16) of title 10, United States Code) a report on procurement carried out under paragraph (1) during the year prior to the submission of the report, including—
 (A)a brief description of the urgent need fulfilled by each such procurement; (B)the date and length of the contract of each such procurement; and
 (C)the value of each such contract. (c)PlanNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan for the Secretary to meet the requirements of the Department of Defense for satellite communications, including with respect to—
 (1)the roles and responsibilities of officials of the Department; and (2)carrying out subsections (a) and (b).
				
